FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 15, 2022

                                     No. 04-21-00021-CV

                                       Nancy ALANIS,
                                          Appellant

                                              v.

 U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Association, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                    2006-He6, Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-01238
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice
       Appellant timely filed a motion for rehearing and a motion for en banc reconsideration.
Each contains the required certificate of compliance; each reports a count of 11,123 words.
        Appellant’s motion for rehearing and motion for en banc reconsideration exceed the
maximum length for a motion for rehearing: 4,500 words. See TEX. R. APP. P. 9.4(i)(2)(D); see
also id. R. 9.4(i)(1) (“Contents Included and Excluded”).
       Subsequently, Appellant filed a motion to extend the word limits for her motion for
rehearing and her motion for en banc reconsideration.
       Appellant’s motion to extend the word limits is DENIED.
        We STRIKE Appellant’s motion for rehearing and motion for en banc reconsideration. If
Appellant wishes to file amended motions, we ORDER Appellant to file the motions within TEN
DAYS of the date of this order. Any amended motions must fully comply with the applicable
rules. See, e.g., id. R. 9.4, 9.5, 49.1, 49.5.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court